         Case 20-03237 Document 36 Filed in TXSB on 09/02/20 Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                               ENTERED
                                                                                                 09/02/2020
IN RE:                                            §
HOUTEX BUILDERS, LLC, et al                       §       CASE NO: 18-34658
       Debtor(s)                                  §
                                                  §       CHAPTER 11
                                                  §
HOUTEX BUILDERS, LLC, et al                       §
     Plaintiff(s)                                 §
                                                  §
VS.                                               §       ADVERSARY NO. 20-03237
                                                  §
HL BUILDERS, LLC, et al                           §
      Defendant(s)                                §

                                    ORDER SCHEDULING TRIAL

        This case is before the Court concerning the scheduling of trial. Accordingly:

   IT IS ORDERED THAT:

        1.     Parties must make their initial disclosures pursuant to FRCP 26(a) no later than

October 2, 2020.

        2.     Joinder of parties, if any, shall be made by each party no later than November 2,

2020.

        3.     The parties are directed to conduct discovery so that the due date of any discovery

requested shall not be later than February 5, 2021. The conduct of any discovery that would

require a later due date shall be permitted only on the order of the Court or by filed stipulation of

the parties, and only in cases that will not be delayed for trial thereby. The parties should be

aware that if they stipulate to the continuation of discovery, this Court will not monitor discovery

disputes after February 5, 2021.

        4.     Any dispositive motions shall be filed no later than March 8, 2021.



1/3
         Case 20-03237 Document 36 Filed in TXSB on 09/02/20 Page 2 of 3




        5.        This case is set for trial in Courtroom 401, 515 Rusk St., Houston, Texas, at

9:30 a.m. on April 19, 2021. Two days have been reserved for trial.

        6.        Pursuant to Federal Rule of Civil Procedure 16(b)(3)(B)(v), before moving for an

order relating to discovery, the movant must request a conference with the Court. The movant

must email the Judge’s case manager (mario_rios@txs.uscourts.gov) and provide a summary of

the discovery dispute. The movant must copy all interested parties on this email. The Court will

then enter an order setting a discovery conference or waiving the same. Motions for orders

relating to discovery may not be filed absent a discovery conference order, and motions filed

without a conference order may be struck and the movant may be subject to sanctions. Please

refer to this Court’s courtroom procedures concerning discover disputes, which is located at

https://www.txs.uscourts.gov/page/united-states-bankruptcy-judge-jeffrey-p-norman.

        7.        The attorneys for all parties shall meet together by agreement, instigated by

counsel for the plaintiff, no later than ten (10) days before the date of the trial to:

             a. discuss the possibility of settlement;
             b. stipulate to as many facts and issues as possible;
             c. examine all exhibits and documents and other tangible evidence proposed to be
                used at the trial;
             d. furnish opposing counsel the names and addresses of all witnesses;
             e. prepare a pretrial stipulation in accordance with this order; and
             f. complete all other matters which may expedite both the pretrial and trial of this
                case.

        8.        No later than five (5) days before the date of trial, the parties shall file with the

Court a Pretrial Stipulation which shall contain:

             a. the basis of jurisdiction;
             b. a concise statement of the nature of the action;
             c. a brief, general statement of each party’s case or contentions;
             d. a concise statement of those facts which are admitted and will require no proof at
                trial, together with any reservations directed to such admissions;
             e. a concise statement of those issues of law on which there is agreement;
             f. a concise statement of those issues of fact which remain to be litigated;

2/3
         Case 20-03237 Document 36 Filed in TXSB on 09/02/20 Page 3 of 3




             g. a concise statement of those issues of law which remain for determination by the
                Court;
             h. a list of all exhibits to be offered at trial with notation of all objections thereto;
             i. a list of all witnesses who may be called at the trial and those witnesses who will
                be called at the trial and a brief statement as to what each witness will testify to;
             j. a list of depositions to be used at trial for purposes other than potential
                impeachment with identification of specific pages and lines proposed to be
                published to the trier of facts; and
             k. the signatures of counsel for all parties.

       9.       No later than five (5) days before the date set for trial, each side shall file and

serve on opposing counsel a trial brief or memorandum with citations of authorities and

arguments in support on all disputed issues of law.

       10.      Should this matter settle before trial, the parties shall report the same by sending

an email to Judge Norman’s case manager at mario_rios@txs.uscourts.gov.

       11.      Failure to comply with the requirements of this order may result in dismissal of

the action, default or other appropriate penalties.


       SIGNED: 09/02/2020.


                                                      ___________________________________
                                                      Jeffrey P. Norman
                                                      United States Bankruptcy Judge




3/3
